Citation Nr: 0607593	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-10 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right foot injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an earlier effective date than November 
18, 2002 for a 10 percent evaluation for residuals of a right 
foot injury.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.


FINDINGS OF FACT

1.  The veteran has service-connected residuals of a fracture 
of the right great toe productive of no more than moderate 
impairment of the foot.

2.  The veteran was initially granted a noncompensable rating 
for residuals of a right foot injury by a December 1970 
rating decision that was never appealed.

3.  The veteran's claim for an increased rating for residuals 
of a right foot injury was received at the RO on November 18, 
2002.

4.  Rating action of January 2004 increased the 
noncompensable rating for residuals of a right foot injury to 
10 percent, effective November 18, 2002.

5.  It is not factually ascertainable from the evidence of 
record that in the year preceding the claim that the 
residuals of the veteran's right foot injury increased in 
severity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service connected residuals of a right foot injury 
have not been met.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2005).  

2.  The criteria for an effective date earlier than November 
18, 2002, for a 10 percent rating for residuals of a right 
foot injury, are not met. 38 U.S.C.A. §§ 1155, 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) must be considered.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  38 U.S.C.A. § 5103; 
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  In this 
case, a VCAA notice was sent to the claimant April 2003, 
prior to the issuance of the rating decision currently on 
appeal.  Accordingly, the AOJ has complied with the VCAA's 
notice requirements in a timely fashion.  

The VCAA further requires that the VA must notify a claimant 
of any evidence that is necessary to substantiate the claim, 
as well as which evidence the Secretary will attempt to 
obtain and which evidence the claimant is responsible for 
producing.  38 U.S.C.A. § 5103(a).  In this case, the April 
2003 letter referred to above informed the veteran of 
information and evidence needed to substantiate and complete 
a claim of service connection, which was not the subject 
matter of the veteran's claims.  Nonetheless, in separate 
subsequent statements of the case the veteran was informed of 
the information and evidence needed to substantiate his 
claims for an increased rating and earlier effective date.  
Moreover, the veteran was generally advised to submit any 
additional evidence that pertained to the matter, including 
via statement of the case and supplemental statement of the 
case.  Pelegrini, 18 Vet. App. at 121.  

Any defects with respect to the contents of the April 2003 
letter are harmless.  On the veteran's VA-646 his 
representative rested his appeal on the statement of the 
case, thus indicating that the veteran had no further 
evidence to submit.  Likewise, in an earlier personal 
statement the veteran indicated that he had not received 
medical treatment for his right foot disability following 
discharge from service.  Thus, the Board finds that any error 
with respect to the contents of the VCAA letter is 
nonprejudicial because the veteran was later informed of the 
information and evidence necessary to substantiate his claims 
and ultimately indicated that he had no further evidence to 
submit.  

Also, the April 2003 letter informed the veteran of which 
portion of information should be provided by the claimant, 
and which portion VA would try to obtain on the claimant's 
behalf.  The RO informed the veteran that it would make 
reasonable attempts to obtain records in the custody of a 
Federal agency and that while the RO would assist the veteran 
in obtaining other records that it was the veteran's 
responsibility to obtain them.  38 C.F.R. § 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, including 
scheduling a VA medical examination when appropriate.  38 
C.F.R. § 3.159(c) (2005).  The RO obtained all of the 
veteran's service medical records and VA medical records.  
The veteran did not indicate the presence of any other 
records.  VA has provided the veteran with medical 
examinations to address the etiology of his claimed 
disabilities.

As such, VA has fulfilled its duties to the veteran to the 
extent possible given the particular circumstances of this 
case.  Consequently, based on all of the foregoing, the Board 
finds that no further notice and/or development is required 
pursuant to the VCAA with respect to these claims.

Laws and Regulations

Increased Rating:  Residuals of a Right Foot Injury

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7 (2001).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2001).  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1 (2005); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).

The Schedule for Rating Disabilities provides a 10 percent 
rating for residuals of foot injuries productive of moderate 
impairment of the foot.  A 20 percent rating is provided 
where impairment is moderately severe and a 30 percent rating 
is provided where impairment is severe.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2005).  

Earlier Effective Date

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2005).

An effective date from the day following the date of 
separation from service is authorized only if the claim is 
received within one year from separation from service.  38 
C.F.R. § 3.400(b)(2) (2005).  Otherwise, the effective date 
is the date of receipt of the claim or the date entitlement 
arose, whichever is later.  Id.

The effective date of an increase in disability compensation 
will be the earliest date as of which if is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from that date, 
otherwise, the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).

Under 38 U.S.C.A. § 5101(a), a specific claim must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See also  38 
C.F.R. § 3.151(a) (2005).  A claim is defined as "a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a) 
(2005).
Under 38 C.F.R. § 3.157 (2005), once a formal claim for 
compensation has been allowed, the date of a report of VA 
outpatient or hospital examination will be accepted as the 
date of an informal claim if such record pertains to a 
disability for which service connection has been established.  
With respect to evidence from a private physician or layman, 
the date of receipt of such evidence will be accepted as the 
date of an informal claim when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  See also Hazen v. Gober, 10 Vet. 
App. 511, 520 (1997).

In that regard, the Court has concluded that, despite the 
finality of a prior decision, the Board must nonetheless 
review "all the evidence or record (not just evidence not 
previously considered)" in determining whether there was an 
ascertainable increase in the severity of the veteran's 
disability.  Hazan v. Gober, 10 Vet. App. 511, 521 (1997); 
Swanson v. West, 12 Vet. App. 442 (1999).  In other words, 
although an unappealed decision denying an increased rating 
collaterally estops a claimant from relitigating that same 
issue based on same evidence in a subsequent proceeding to 
determine the effective date for a subsequently-granted 
increase, it does not preclude the assignment of an effective 
date earlier than the prior decision based upon consideration 
of a combination of new evidence and evidence previously 
considered at the time of the prior unappealed decision.  
Hazen, 10 Vet. App. at 520-22.

Analysis

Increased Rating:  Residuals of a Right Foot Injury

The veteran has established entitlement to service connection 
for residuals of a fracture of the right great toe that was 
sustained during service.  He has complaints of pain and 
tenderness in the right foot and x-rays have shown an old 
fracture at the interphalangeal joint of his great toe with 
modest distortion at the articular portion of the digit and a 
small osseus component of the old fracture lying along the 
plantar aspect of the great toe on both sides of the joint.  
Flexion and extension of the great toe is restricted slightly 
to 30 degrees and there is no weakness of the toe.  The 
veteran walks with a slight limp.  There are no neurological 
injuries to the great toe.  Moderately severe foot impairment 
is required for the assignment of a 20 percent rating under 
the above cited rating code.  The Board concludes that the 
preponderance of the evidence does not show foot impairment 
to that extent.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  
Likewise, the Board finds that the circumstances do not 
warrant an extraschedular evaluation because there is no 
evidence of marked interference with employment or frequent 
periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  

Earlier Effective Date

The veteran seeks an earlier effective date of the assignment 
of 10 percent disability rating for the service-connected 
residuals of his in-service foot injury.  The veteran argues 
that he is entitled to a 10 percent disability evaluation 
from April 25, 1970.  He explained that he has consistently 
experienced the same problems with his disability, since his 
discharge from service in April 1970.  

In December 1970, a rating decision assigned April 25, 1970, 
as the effective date for a noncompensable disability 
evaluation for residuals of the veteran's right foot injury.  
That decision was never appealed and is final.  38 U.S.C.A. § 
5104(b);  38 C.F.R. § 3.104.  

In this case, the evidence shows, and the veteran does not 
dispute, that his claim for an increased rating for his 
service-connected right foot disability was received by VA on 
November 18, 2002.  Again, there is no indication of record, 
nor does the veteran contend, that he had an unadjudicated 
formal or informal pending claim for an increased rating 
prior to that time.  38 C.F.R. § 3.157(b).

Thus, three possible effective dates may be assigned 
depending on the facts of the case:  (1) if an increase in 
disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) 
(38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability 
precedes the claim by a year or less, the date that the 
increase is shown to have occurred (factually ascertainable) 
(38 C.F.R. § 3.400(o)(2)); (3) if an increase in disability 
precedes the claim by more than a year, the date that the 
claim is received (38 C.F.R. § 3.400(o)(2)).  To make its 
determination, the Board must review all the evidence of 
record.  Swanson v. West, 12 Vet. App. 442 (1999);  Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997);  see also VA O.G.C. 
Prec. Op. No. 12-98, 63 Fed. Reg. 56704 (1998).

As discussed above, the veteran's service-connected residuals 
of a right foot injury are rated at 10 percent disabling 
under Diagnostic Code 5284 and the RO assigned an effective 
date of November 18, 2002, the date that the RO received the 
veteran's increased rating claim.  38 C.F.R. §§ 3.400, 4.71a, 
Diagnostic Code 5284 (2005).  

The Board acknowledges the veteran's and Mr. [redacted] 
statements that he has had pain associated with the residuals 
of his right foot injury since his discharge from service.  
The veteran indicated that he had not sought any treatment 
for the residuals of his service-connected injury and has not 
provided any medical evidence that addresses the extent of 
his disability.  The veteran first sought treatment following 
service in June 2003 at the VA medical center.  Thus, the 
earliest competent medical evidence indicating the extent of 
the veteran's disability is dated in June 2003, following the 
filing of the veteran's claim in November 2002.  

Based on the foregoing, and after reviewing all of the 
evidence of record, the Board finds that it was not factually 
ascertainable that an increase in the severity of the 
veteran's right foot disability occurred prior to the filing 
of the veteran's claim on November 18, 2002.  Thus, an 
effective date earlier than November 18, 2002, for the 
assignment of a 10 percent evaluation for service-connected 
right foot injury residuals is not warranted.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(2).



ORDER

1.  Entitlement to an increased rating for residuals of a 
right foot injury, currently evaluated as 10 percent 
disabling, is denied.  

2.  Entitlement to an earlier effective date than November 
18, 2002 for a 10 percent evaluation for residuals of a right 
foot injury is denied



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


